Name: Commission Regulation (EEC) No 734/93 of 29 March 1993 fixing for the 1993 marketing year the reference prices for aubergines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 75/14 Official Journal of the European Communities 30 . 3. 93 COMMISSION REGULATION (EEC) No 734/93 of 29 March 1993 fixing for the 1993 marketing year the reference prices for aubergines  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas, to take seasonal price variations into account, the marketing year should be divided into several periods and a reference price fixed for each of these periods ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 27 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 (1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 amending the prices and amounts fixed in ecus as a result of the monetary realign ­ ments of September and November 1992 (4), and in parti ­ cular Article 2 thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas aubergines are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas aubergines harvested during a given crop year are marketed from January to December ; whereas the quantities harvested from 1 January to 31 March and in November and December are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period 1 April to 31 October inclusive ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and veget ­ ables, less productivity growth, and Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas Article 1 of Commission Regulation (EEC) No 3824/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrangements laid down in Council Regulation (EEC) No 3813/92 (*) esta ­ blishes a correspondence between the provisions of the agrimonetary arrangements applicable from 1 January 1993 and those applicable before that date ; Whereas Regulation (EEC) No 3824/92 establishes a list of prices and amounts for the fruit and vegetables sector which are to be divided by a coefficient of 1,010561 , fixed by Commission Regulation (EEC) No 3387/92 (*), as from the beginning of the 1993/94 marketing year, under the system for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the resulting reduction in the prices and amounts for each sector concerned shall be specified and the level of such reduced prices fixed ; (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 69, 20. 3. 1993, p. 7. 0 OJ No L 387, 31 . 12. 1992, p . 1 . (4) OJ No L 387, 31 . 12. 1992, p . 29. (s) OJ No L 387, 31 . 12. 1992, p. 22. (4 OJ No L 344, 26. 11 . 1992, p. 27. 30. 3 . 93 Official Journal of the European Communities No L 75/15  April : 87,72,  May : 82,00,  June : 78,58,  July : 69,85,  August : 46,72,  September : 50,09,  October : 54,13 . whereas, however, this adjustment may not result in a reference price level below that of the preceding marke ­ ting year, in accordance with Article 23 (2) of Regulation (EEC) No 1035/72 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 2 Article 1 For the 1993 marketing year, the reference prices for aubergines (CN code 0709 30 00), expressed in ecus per 100 kilograms net of packed products of class I, of all sizes, shall be as follows : This Regulation shall enter into force on 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1993. For the Commission Rene STEICHEN Member of the Commission